Case 3:20-cr-00027-TJC-PDB Document1 Filed 02/12/20 Page 1 of 3 PagelD 1

FILED

UNITED STATES DISTRICT COURT “FEB 12 PH 4: 16
MIDDLE DISTRICT OF FLORIDA _clee.us pisrercy
JACKSONVILLE DIVISION "BLE bis] :

 

UNITED STATES OF AMERICA

v. CASENO. 3:20. 2eO- BOB
18 U.S.C. § 3146(a)(2)
SALVATORE MARTINUCCI
INDICTMENT
The Grand Jury charges:
COUNT ONE
Beginning in or about August 7, 2018, and continuing through in or
about December 18, 2019, in the Middle District of Florida, and elsewhere, the
defendant,
SALVATORE MARTINUCCI,
having previously been convicted in United States District Court on a charge of
trafficking in counterfeit goods, in violation of 18 U.S.C. § 2320(a), a felony
punishable by a term of imprisonment of not more than 10 years, and having

been sentenced to a term of 3 months’ imprisonment on June 19, 2018, in United
Case 3:20-cr-00027-TJC-PDB Document 1 Filed 02/12/20 Page 2 of 3 PagelD 2

States v. Salvatore Martinucci, Case No. 3:17-cr-68-J-32PDB, did knowingly and
willfully fail to surrender for service of sentence pursuant to a court order.

In violation of 18 U.S.C. § 3146(a)(2) and (b)(A)(i1).

A TRUE BILL,

Foreg¢rson

MARIA CHAPA LOPEZ
United States Attorney

». Kb, Shona

Kelly S. Kat dfase
Assistant United States Attorney

“Frank M. Talbot
Assistant United States Attorney
Chief, Jacksonville Division
Case 3:20-cr-00027-TJC-PDB Document1 Filed 02/12/20 Page 3 of 3 PagelD 3
FORM OBD-34

2/11/20 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
VS.

SALVATORE MARTINUCCI

 

INDICTMENT

Violations: Ct. 1: 18 U.S.C. §3146(a)(2)

 

A true bill,

Wyte aan

Foreperson

 

 

b
Filed in open court this jo day

[ouch

lerk

of February, 2020.

 

Bail $

 

 

 

GPO 863 525
